Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-19-00695-CV

                James W. VOLBERDING, as Receiver for Charles Locascio,
                         Manuel Zamora, Jr. and Amelia Zamora,
                                     Appellants

                                              v.

                     Christopher John LOCASCIO, Matthew Locascio,
                    Remy Locascio, Sarah Locascio, and Charles Locascio,
                                        Appellees

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-03958
                       Honorable David A. Canales, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the “Receiver’s Agreed Motion to
Dismiss and to Vacate Judgment” is GRANTED, and the judgment of the trial court is VACATED
and the cause is REMANDED to the trial court for rendition of judgment in accordance with the
parties’ mediated settlement agreement. Costs of the appeal are taxed against the party who
incurred them.

       SIGNED March 18, 2020.


                                               _________________________________
                                               Liza A. Rodriguez, Justice